     Case 2:20-cv-09500-JAK-JDE Document 9 Filed 11/02/20 Page 1 of 1 Page ID #:38

                                                               JS-6

 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11   DECHERI HAFER,                        ) No. CV 20-09500-JAK (JDE)
                                           )
12                                         )
                      Petitioner,          ) JUDGMENT
13                                         )
                                           )
14                     v.                  )
     UNKNOWN,                              )
15                                         )
                                           )
                      Respondent.          )
16                                         )
17
18
19         Pursuant to the Order Dismissing Action,

20         IT IS HEREBY ADJUDGED that this action is dismissed without

21   prejudice.

22
23   Dated: November 2, 2020

24                                            ______________________________
                                              JOHN A. KRONSTADT
25                                            United States District Judge
26
27
28
